DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1−2, 4, 6, and 10−12 are rejected under 35 USC 102(a)(1) as being anticipated by German Patent Document DE 10 2006 028 885 assigned to Hybrid-Airplane Technologies GmbH (“Hybrid-Airplane”).
Regarding claim 1, Hybrid-Airplane teaches a hybrid airship, comprising:
at least one buoyancy enclosure 1 containing a gas lighter than air (“filled with gas lighter than air” on page 3 of English translation, bottom third of the page);
a gondola (cabin 15) attached below the buoyancy enclosure (fig. 1.1), the gondola extending along a longitudinal axis (fig. 2);
at least one propeller (main drives 7.1 and 7.2, referred to as “jacketed propeller[s]” near the top of page 3) configured to propel the hybrid airship, the at least one propeller being attached to the buoyancy enclosure (fig. 1.1); and
at least one generator (power supply 16), configured to provide power to the propeller (see last paragraph of page 2 continued on page 3, where a person of ordinary skill in the art would recognize that the “internal combustion engine and fuel” would need to be configured as a generator in order to deliver electricity to the electric motors of the propellers);
wherein the hybrid airship comprises an arm (slide bearings 14, where slide bearings are shown in with greater clarity in the reproduced figures below) protruding from the gondola (i.e. protruding from the top of the gondola) and connecting the generator to the gondola (where it is believed the correct interpretation of the second paragraph on page 9 is as follows: “the energy supply 16 [i.e. generator] is installed in the payload 15 and/or on the rail 12 and/or on the slide bearings 14 and/or in the envelope 1”).

    PNG
    media_image1.png
    323
    673
    media_image1.png
    Greyscale
   
    PNG
    media_image2.png
    402
    894
    media_image2.png
    Greyscale

Regarding claim 2, Hybrid-Airplane teaches that the hybrid airship comprises two generators, the two associated arms protruding symmetrically from each side surface of the gondola (fig. 1.1, where the arms protrude from the left side of top surface and the right side of top surface).
Regarding claim 4, Hybrid-Airplane teaches that each arm protrudes laterally from a top surface of the gondola (fig. 1.1, where the arms have a laterally protruding dimension and also protrude from the top surface).
Regarding claim 6, Hybrid-Airplane teaches that the arm comprises a fuel tank, configured to store fuel to power the generator (wherein the arm assembly comprises the power supply, including the “internal combustion engine and fuel” of the generator).
Regarding claim 10, Hybrid-Airplane teaches a payload carrying apparatus (see payload 15) deployable from the gondola to carry a payload below the gondola (fig. 1.1).
Regarding claims 11−12, Hybrid-Airplane teaches an assembly and/or maintenance method of an hybrid airship, according to claim 1, comprising:
immobilizing the gondola of the hybrid airship on the ground or in proximity to the ground (sixth full paragraph on page 4, where the auxiliary support pushed under the aircraft indicates that the aircraft is immobilized relative to the support);
carrying out an assembly and/or a maintenance of the generator at the end of the arm protruding from the gondola (where a person of ordinary skill in the art would recognize that a generator would need to have been assembled onto the vehicle); wherein the maintenance of the generator comprises accessing the generator from the outer and/or the inner lateral side of the generator.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, 7−9, and 13−14 are rejected under 35 U.S.C. 103 as being unpatentable over Hybrid-Airplane.
Regarding claim 3, Hybrid-Airplane teaches other structures such as auxiliary drives 17 mounted to arms which protrude laterally from a side surface of the gondola along a transverse axis of the gondola. Hybrid-Airplane fails to teach mounting the generators onto these arms. It would have been obvious to one of ordinary skill in the art at the time of filing to position the generators in these locations such that the generators can function as both the auxiliary drives 17 and the power supply 16 which generates power for the main drives 7.1 and 7.2, in order to reduce the overall complexity of the system by reducing the number of major components.
Regarding claim 5, Hybrid-Airplane fails to teach that each generator is configured to be reversibly assembled and disassembled from the arm in one piece and replaced as a single piece. It would have been obvious to one of ordinary skill in the art at the time of filing to configure the generators as one piece assemblies in order to simplify the process of assembly and disassembly, as is well known in the art.
Regarding claim 7, Hybrid-Airplane fails to teach the shape of the generator. It would have been obvious to one of ordinary skill in the art at the time of filing to select an ovoid shape for the shape of the generator as a matter of routine design choice, as an ovoid shape is generally rounder than other shapes and would therefore provide less drag.
Regarding claims 8 and 9, Hybrid-Airplane fails to teach the length of the arm taken from the side surface of the gondola to the generator being greater than 0.6m, or the height between the bottom of the gondola and the bottom of the generator is between 0.2m and 0.8m. It would have been obvious to one of ordinary skill in the art at the time of filing to determine the appropriate overall dimensions for the various features of the airship as a matter of routine design choice.
Regarding claim 13, Hybrid-Airplane fails to teach that each generator is configured to be reversibly assembled and disassembled from the arm in one piece and replaced as a single piece. It would have been obvious to one of ordinary skill in the art at the time of filing to configure the generators as one piece assemblies in order to simplify the process of assembly and disassembly, as is well known in the art.
Regarding claim 14, Hybrid-Airplane as modified fails to teach the manner of attachment and detachment. It would have been obvious to one of ordinary skill in the art at the time of filing to configure the generators such that they are disassembled from the arm and assembled on the arm by unclipping/clipping in order to simplify assembly and maintenance of the vehicle.
Response to Arguments
Applicant's arguments filed 6/3/2022 have been fully considered but they are not persuasive.
Applicant argues on page 5 that the slide bearings do not meet the limitation of being an arm. In response, the slide bearings project outward from the main body (rail 11 and shell 1), and are slender in size relative to this main body.
Applicant argues on page 5 that the prior art “provides no description or detail regarding how a generator could be connected to the slide bearings and power the propellers” and disagrees with Examiner’s interpretation of the machine translation.
In response, Examiner has confirmed the interpretation of the previous Office action (repeated above) as the correct translation through USPTO oral translation services. It is noted that the correct translation differs from the machine translation only in the placement of the subject/verb clause relative to prepositional clauses.
Furthermore, although Applicant has identified two portions in the specification having a narrower scope than claim 15, the prior art must still be considered as a whole. The extra details provided in those portions does not overcome the breadth of scope covered by claim 15 in the document.
In response to Applicant’s argument that the prior art “provides no description or detail regarding how a generator could be connected to the slide bearings and power the propellers, which would be very complicated,” MPEP 2121(I) states that: “when the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable. Once such a reference is found, the burden is on applicant to rebut the presumption of operability.” Merely stating that it would be “very complicated” to produce the prior art device is not considered a sufficient rebuttal that the device is enabled.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael B Kreiner whose telephone number is (571)270-5379. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.B.K./Examiner, Art Unit 3642                            

/BRIAN M O'HARA/Primary Examiner, Art Unit 3642